UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Lyondell Chemical Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The following prepared remarks were provided during Lyondell's third quarter 2007 earnings release teleconference. Good morning and welcome to Lyondell’s third-quarter 2007 earnings call.This is Doug Pike, Lyondell’s vice president of Investor Relations. Due to the pending sale of the company to Basell, we have elected to conduct this quarter’s call as a pre-recorded message rather than a live call accompanied by a question-and-answer session.Additionally, I should mention that I will limit my comments to operating results and will not address the transaction. Before I begin, I’d like for you to note that statements made in this call relating to matters that are not historical facts are forward-looking statements that are subject to risks and uncertainties.Actual results could differ materially from those forward-looking statements.For more detailed information about the factors that could cause our actual results to differ materially, please refer to our earnings release issued this morning and please also refer to Lyondell's, Equistar’s and Millennium’s Annual Reports on Form 10-K for the year ended December 31, 2006, Quarterly Reports on Form 10-Q for the quarter ended June 30, 2007, and Quarterly Reports on Form 10-Q for the quarter ended September 30, 2007,which will be filed with the SEC in November 2007. In addition, as provided in our earnings release issued this morning, please note that Lyondell has filed a Definitive Proxy Statement with the SEC in connection with the proposed merger.Investors and security holders are urged to read that document because it contains important information.The earnings release also contains information regarding how you can obtain a free copy of that document and other documents that we file with the SEC. Lyondell and its directors and officers may be deemed to be participants in the solicitation of proxies from Lyondell's stockholders with respect to the merger.Information concerning the interests of the persons who may be participants in the solicitation is set forth in Lyondell’s definitive proxy statement and annual reports on Form 10-K, previously filed with the SEC. I also would like to point out that these recorded comments will be available until 6 PM Eastern Time on November 1.A web replay can also be accessed at the Investor Relations page of our website at www.lyondell.com/earnings. Reconciliations of non-GAAP financial measures to GAAP financial measures, together with any other applicable disclosures, including the earnings release, are currently available on our website at www.lyondell.com/earnings. Now let’s proceed to the review of the results.During the third quarter of 2007, Lyondell’s income from continuing operations was $206 million or 78 cents per share on a fully diluted basis. Third-quarter 2007 earnings declined from $1.02 per share during the second quarter, largely due to a decline in refining margins as combined the ethylene and propylene oxide segment results were relatively unchanged versus the second quarter. The decline in refining was partially offset by a foreign exchange gain related to an intercompany loan used to finance the construction of the Maasvlakte propylene oxide plant.European operations have started to repay the inter-company loan from their cash flow. Regarding individual segment performance, following record second-quarter refining results, we saw a decline in the third quarter primarily related to an earlier than normal seasonal drop in industry refining spreads.Despite this, Maya 2-1-1 spreads were quite good, averaging close to $25 per barrel. In the ethylene segment, our results were relatively unchanged; however, this doesn’t tell the full story of the quarter.In fact, the quarter was characterized by significant product price increases that were offset by equally significant raw material cost increases. Consequently, margins did not advance during the quarter and they never reached a level that we consider to be reflective of industry operating rates. In the propylene oxide and related products segment, compared to the second quarter, performance improved based on increased chemical product results while the fuel products were slightly lower.Segment performance also improved versus the prior year’s third quarter based on improvement in both the chemical and fuel products. However, these improvements were partly offset by increased expense related to employee incentive plans. Before discussing the individual segments and products in depth, I would like to spend a moment addressing the impact of raw material costs on our business. As most of you know, our business lines are all dependant on crude oil and/or derivatives of crude oil as their principal input cost.Despite this, over the past several years as crude oil prices increased it did not have a significant adverse impact on our results.We attribute this to the fact that a strong global economy has been responsible for both the increased crude oil price and a growing demand for chemicals.Hence, the business environment has enabled chemical producers to increase prices consistent with or ahead of the cost increases. While this describes the long run situation, it does not necessarily describe results during 2007, especially on a quarterly basis.In fact, throughout 2007 it has been a challenge for chemical prices to keep pace with the rapidly increasing crude oil prices and raw material costs. We believe that the principal reason for this is a time lag in the pricing between chemicals and raw materials.Raw materials tend to price daily while basic chemicals price monthly. Within our portfolio, this is particularly relevant to our ethylene segment. The situation has been compounded by the fact that the markets have not anticipated the increased crude oil and raw material prices. For example, as recently as August, most crude oil price forecasts predicted second half 2007 prices in the $65 to $75 per barrel level. Instead, prices have increased to nearly $90 per barrel – a more than 50 percent increase since January. Obviously, this is a significant increase, but to quantify the impact you have to appreciate the size of our operations. We typically purchase approximately 750 thousand barrels a day of raw materials to supply our refinery and chemical plants. Assuming a consistent $30 per barrel increase across all of raw materials, you would estimate a daily cost increase of approximately $20 million. As I alluded to earlier, the businesses within our portfolio tend to react to these increases differently.For example, the refined products generally reflect a cost increase within a matter of days, and in fact, throughout the majority of the year product pricing has generally led rather than followed crude prices. In our ethylene segment, the impact is somewhat different due to the lag in pricing mechanisms.This situation has depressed margins throughout the year and has created volatility of as much as $75 million from month to month.Let me try to put this in perspective for you: if you assume that product prices lag raw material cost increases by approximately one month, then during 2007 the $3-per-month average increase in crude prices would depress annual results by approximately $300 million. Our propylene oxide segment experiences a combination of the refining and chemical phenomena: the fuel products pass cost increases through to the market rapidly, while price increases for the chemicals in this segment tend to trail the cost increases. In addition to this discussion, I would like to mention a couple of other items that have impacted our 2007 results.First, year to date 2007 expenses for employee incentives have been higher than during 2006.Our incentive plans are based on a combination of our earnings and share price performance versus the chemical industry.As a result of increased share price, through the first three quarters of 2007 our expense for employee incentive plans has been approximately $120 million greater than the same period of 2006. Also, I would like to remind you that we utilize LIFO inventory accounting while some of our peers utilize FIFO.During a period of rising raw material costs and prices, reported LIFO-based results tend to be depressed relative to the FIFO basis.Year to date, we estimate that our 2007 results would be approximately $95 million higher if reported under FIFO. Finally, I should mention that, excluding any impact from the sale of the inorganic chemicals business, Lyondell’s 2007 book tax rate is estimated to be approximately 36 percent, and cash taxes are expected to be less than book taxes. Now let’s turn our attention to our ethylene, co-products and derivatives segment.As most of you know, the primary products of this segment are ethylene; ethylene co-products, including propylene, butadiene and benzene; and derivatives of ethylene, which include polyethylene, ethylene oxygenates and vinyl acetate monomer or VAM. Third-quarter EBITDA was $180 million.This compares to $194 million of EBITDA during the second quarter of 2007.As I mentioned, this segment more than the others experienced significant pressure from rising raw material costs.The key reason for this is that this business sits at the intersection between the fuels and chemical markets
